Weight, 0. J.
Tbis court will not presume a state of facts on wbicb to conclude that tbe court below erred. We can readily see many reasons wbytbis assessment roll was properly rejected. Tbe bill of exceptions, it is true, is very vague,.indefinite, and obscure, as to wbat was tbe cause of sucb rejection. If there was no objection urged against it, other than being a valid, perfect assessment roll, tbe amount of tax could not thus be proved, then it should have been admitted. It only appears that defendant offered to prove by tbe original assessment roll tbe. tax assessed, and tbe court ruled that it was not admissible. Suppose that being an abstract from tbe county assessment, as required by section 1130 of tbe Code, it included property not within tbe district, and, therefore, it was excluded? Suppose, upon its face, it bore sucb evidences of irregularity and want of compliance with tbe law, as to .give it no force or validity ? If sucb was tbe condition of tbis assessment roll, it was properly rejected. And yet, upon tbis bill of exceptions, should tbis case be reversed, and tbe cause remanded, tbe court below would be bound to admit sucb imperfect and invalid assessment, for it could well be said tbis was once rejected, but it has been decided by tbe appellate court to be admissible, and, therefore, it is 'proper evidence, with all its defects and imperfections. To so order in this case, would be presuming too much, and concluding that there was error, without its appearing affirmatively. Error must affirmatively appear, before tbis court will interfere.
Judgment affirmed.